Financial Statements (A Development Stage Company) December 31, 2009, 2008 and 2007 Index Report of Independent Auditors Balance Sheets Statements of Operations, Comprehensive Loss and Deficit Statements of Cash Flows Statements of Shareholders’ Equity Notes to the Financial Statements 1 Independent Auditors’ Report on Financial Statements To the Shareholders of Canadian Zinc Corporation We have audited the balance sheets of Canadian Zinc Corporation [the “Company”] as at December 31, 2009 and 2008 and the statements of operations, comprehensive loss and deficit, shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, these financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2009 and 2008 and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2009 in conformity with Canadian generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December 31, 2009, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated March 26, 2010 expressed an unqualified opinion thereon. “ERNST & YOUNG LLP” Chartered Accountants Vancouver, Canada March 26, 2010 2 Independent Auditors’ Report on Internal Controls under Standards of the Public Company Accounting Oversight Board (United States) To the Shareholders of Canadian Zinc Corporation We have audited Canadian Zinc Corporation’s [the “Company”] internal control over financial reporting as at December 31, 2009, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission [the “COSO criteria”]. The Company’s management is responsible for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting. Our responsibility is to express an opinion on the effectiveness of the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records, that in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2009 based on the COSO criteria. We also have audited, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), the balance sheets as at December 31, 2009 and 2008 and the statements of operations, comprehensive loss and deficit, shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2009 of the Company and our report dated March 26, 2010 expressed an unqualified opinion thereon. “ERNST & YOUNG LLP” Chartered Accountants Vancouver, Canada March 26, 2010 3 CANADIAN ZINC CORPORATION (a development stage company) Balance Sheets (Prepared in accordance with Canadian generally accepted accounting principles) (in thousands of Canadian dollars) December 31, 2009 December 31, 2008 $ $ ASSETS Current Cash and cash equivalents (Note 4) Short-term investments (Note 5) Marketable securities (Note 6) Other receivables and prepaid expenses 52 96 Total Current Assets Other long-term assets (Note 8) Restricted cash (Note 9) Resource interests (Note 10) Plant and equipment (Note 12) Total Assets LIABILITIES Current Accounts payable Accrued liabilities Total Current Liabilities Asset retirement obligation (Note 13) Total Liabilities Commitments (Notes 10 and 21) SHAREHOLDERS' EQUITY Share capital (Note 14) Contributed surplus (Note 15) Accumulated other comprehensive income - - Deficit ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity Subsequent events (Note 22) Approved by the Board of Directors: “John F. Kearney” “Brian A. Atkins, CA” Director Director See accompanying notes to the financial statements. 4 CANADIAN ZINC CORPORATION (a development stage company) Statements of Operations, Comprehensive Loss and Deficit (Prepared in accordance with Canadian generally accepted accounting principles) (in thousands of Canadian dollars except share and per share amounts) Year ended December 31, $
